DETAILED ACTION
This communication is responsive to the application # 16/926,361 filed on July 10, 2020. By preliminary amendment Claims 17-36 are pending and are directed toward CONTROLLING ACCESS TO APPLICATION DATA.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 17-20, 24-27, and 31-34 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Scheidt et al. (US 2011/0178930, Pub. Date: Jul. 21, 2011 from IDS), hereinafter referred to as Scheidt.
As per claim 17, Scheidt teaches a method, comprising:
obtaining, an access level key corresponding to one access level of a plurality of access levels (in a multi-level access system, a method of securing an object at a multiple-level access level includes receiving from a user, a profile key encryption key corresponding to the multiple-level access level, selecting an object to secure, and selecting a profile associated with the user. Scheidt, [0017]) associated with an application (the goal is to provide access control to objects such as data and applications. Scheidt, [0003]);
decrypting, an encrypted container key corresponding to the one access level by using the access level key (decrypting the encrypted credential public key with at least the decrypted credential public key encryption key, Scheidt, [0017]);
decrypting application data stored in one container by using the decrypted container key (For decryption, a member completes a successful login at MLA level A, regenerating the key KA, and then recovering the PEK from ePEKA, which will allow decryption of the rest of the profile. Scheidt, [0094]), wherein data associated the application is segregated into a plurality of containers including the one container (The intent is to provide an encryption barrier in memory and to use within each allocated space further encrypted data or functions that relate to an application. Scheidt, [0155]), and
providing access to the decrypted application data in the one container (Basic read and write access is correlated to decrypt and encrypt access, respectively, through credentials. These credentials can also define different access sensitivity levels based on defined I&A. Credentials can also control access to applications. Scheidt, [0014]).
As per claim 18, Scheidt teaches the method of claim 17, wherein the access level key is obtained in response to a request to data associated with the application (receiving, from a user, a profile key encryption key corresponding to the multiple-level access level, selecting an object to secure, and selecting a profile associated with the user. Scheidt, [0017]).
As per claim 19, Scheidt teaches the method of claim 18, wherein the request indicates a particular category of the requested data, wherein the particular category corresponds to the one access level (The credential includes an encrypted credential public key, an encrypted credential public key encryption key, and a multiple-level access identifier. Scheidt, [0017]).
As per claim 20, Scheidt teaches the method of claim 17, further comprising: obtaining one or more subordinate access level keys corresponding to one or more access levels that are subordinate to the one access level (A credential and an object can correspond to a multiple-level access level ("MLA level") to effectuate a partitioned-access scheme, an access-up scheme, or an access-down scheme for encryption and decryption of objects. Scheidt, [0012]);
decrypting, one or more encrypted subordinate container keys corresponding to the one or more subordinate access level (decrypting the encrypted credential public key encryption key with at least the profile key encryption key, decrypting the encrypted credential public key with at least the decrypted credential public key encryption key, Scheidt, [0017]); and
decrypting subordinate application data stored in one or more subordinate containers (A user can secure an object at one or more respective access levels with one or more accessed credentials, such that subsequent access to the secured object requires access to corresponding or qualified credentials. Scheidt, [0032]) by using the one or more decrypted subordinate container keys (The credential can also include a credential initialization vector, in which case decrypting the encrypted credential public key can include decrypting the encrypted credential public key with the decrypted credential public key encryption key and the credential initialization vector. Scheidt, [0017]).
Claims 24-27, and 31-34 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 17-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10,733,310.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 17-36 of the instant application correspond to elements of claims 1-20 of US patent No. 10,733,310. The above claims of the present application would have been obvious over claims 1-20 of US patent No. 10,733,310 because each element of the claims of the present application is anticipated by the claims of the US patent No. 10,733,310 and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Allowable Subject Matter
Claims 21-23, 28-30, 35, and 36 are indicated as allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
The limitations of claims  21-23, 28-30, 35, and 36 are essentially the same as allowed claims in US 10,733,310.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492